Rothrock, J.
— I. It appears from the evidence that the house was built in 1871, and that plaintiff occupied it as a residence, and labored for the defendants, who were partners, until the partnership was dissolved, which was in 1872 or 1873. After the dissolution plaintiff continued to reside in the house, and labored for one of the defendants up to 1878, when he left the house and quit the business because he was too old to further continue therein. It is urged that the claim, if any, for reimbursement for the lumber accrued when tlio dissolution of the partnership occurred and the plaintiff ceased to work for the partnership.
But the plaintiff’s theory is, and we think it finds sufficient support in the evidence, that he had no claim for reimbursement for the lumber as long as he retained the use of the house. Having surrendered the possession in 1878 the action is not barred by the statute of limitations.
1. CONTRACT : consideraII. It is contended that there was no consideration and no mutuality in the alleged contract, and that it cannot, therefore, be enforced. We cannot see how the agreement . , , , ttj-i ° is lacking m these respects. When one person agrees to erect a building on another’s land upon a contract that when the builder shall cease to occupy it the owner of the land shall pay the cost of the lumber used in its erection, the transaction is a valid contract. Of this there can be no doubt.
III. It is said the judgment is excessive. The arrangement between the parties was that defendants should pay for the lumber, and afterwards deduct the amount from plaintiff’s wages. This was done as to the principal bill, but there were three or four small bills for lumber used in the house, which *691tlie plaintiff paid for himself. The court included these bills in the judgment, and we think this was correct. It was requiring of defendants no more than they obligated themselves to do, which was to pay plaintiff the price of the lumber used in the erection of the house.
Appirmed.